United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Santa Clarita, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Manuel B. Madrid, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1485
Issued: April 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2014 appellant filed a timely application for review from a January 9, 2014
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) finding that she
had abandoned her request for an oral hearing. Because more than 180 days elapsed from
June 14, 2013, the date of the most recent merit decision, to the filing of this appeal, and
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether appellant abandoned her request for an oral hearing before an
OWCP hearing representative.
On appeal, appellant contends that she was unable to attend her hearing due to a family
emergency and medical problems.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 19, 2003 appellant, then a 46-year-old mail processing clerk, filed a traumatic
injury claim alleging that on April 10, 2003 she sustained injuries to her left upper back, left arm,
and neck due to repetitive reaching and bending over the course of 30 to 40 minutes. By
decision dated August 5, 2003, OWCP accepted the claim for cervical strain.
On October 21, 2004 appellant accepted a limited-duty assignment as a modified
distribution clerk. She noted that she accepted the position under duress and that she disagreed
with the change in job title and changes in her hours. The employing establishment continued to
offer appellant modified assignments through December 28, 2007 within appellant’s medical
restrictions, which she continued to sign under protest.
On April 13, 2009 the employing establishment informed appellant that it was unable to
identify any available operationally necessary tasks within her medical restrictions. In a record
of a telephone conversation dated May 8, 2009, an OWCP representative confirmed that
appellant was still off work. On February 26, 2013 appellant accepted a job offer as a customer
care agent, but noted that she also accepted this job offer under duress because her benefits were
being threatened.
By decision dated June 14, 2013, OWCP found that appellant’s wages as a customer care
agent fairly and reasonably represented her wage-earning capacity, and her actual earnings met
or exceeded the current wages of the position held when injured. It terminated her wage-loss
compensation payments and noted that the decision did not affect coverage of her medical
benefits.
On July 9, 2013 appellant requested an oral hearing before the Branch of Hearings and
Review on the issue of her wage-earning capacity.
By letter dated October 25, 2013, OWCP notified appellant that her hearing would be
held on December 9, 2013 at noon, Eastern Time. It provided her with a toll-free number to call
at that time to be connected to the hearing representative and court reporter, along with a pass
code. Appellant responded by letter dated December 4, 2013, noting that Roy Dumas would be
her representative at the hearing on December 9, 2013 at noon, Eastern Time. Neither appellant
nor her representative participated in the scheduled hearing.
By decision dated January 9, 2014, an OWCP hearing representative found that appellant
had abandoned her request for an oral hearing. She noted that appellant received written notice
30 days in advance of the hearing but failed to appear. The hearing representative also found no
evidence that appellant contacted OWCP either prior to or subsequent to the scheduled hearing to
explain her failure to appear.

2

LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before an OWCP hearing
representative, stating:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on [her] claim before a representative of the Secretary.”2
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.3 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.4 OWCP has the burden of proving that
it mailed to appellant and her representative a notice of a scheduled hearing.5
OWCP’s regulations which govern abandonment of hearing provide as follows:
“A claimant who fails to appear at a scheduled hearing may request in writing
within 10 days after the date set for the hearing that another hearing be scheduled.
Where good cause for failure to appear is shown, another hearing will be
scheduled and conducted by teleconference….
“The failure of the claimant to request another hearing within 10 days, or the
failure of the claimant to appear at the second scheduled hearing without good
cause shown, shall constitute abandonment of the request for a hearing.”6
ANALYSIS
Following OWCP’s June 14, 2013 decision concerning appellant’s wage-earning
capacity, appellant requested an oral hearing before an OWCP hearing representative. On
October 25, 2013 OWCP notified appellant that her telephonic hearing was scheduled for
December 9, 2013 at noon, Eastern Time. It provided her with a toll-free number and a pass
code to use at the time of the scheduled hearing. Appellant did not request a postponement,
failed to call in at the scheduled hearing, and failed to provide any notification for such failure to
OWCP within 10 days of the scheduled date of the hearing.
2

Id. at § 8124(b)(1).

3

20 C.F.R. § 10.616(a).

4

Id. at 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991); see also K.D., Docket No. 11-77 (issued August 18, 2011).

6

20 C.F.R. § 10.622(f); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the
Written Record, Chapter 2.1601.6(g) (October 2011). See also M.F., Docket No. 14-128 (issued March 18, 2014).

3

On appeal, appellant explained that her absence from the hearing was due to family
emergency and medical problems. However, she did not provide such notification to OWCP
within 10 days of the scheduled date of the hearing. All three conditions for abandonment are
met and the Board finds that appellant abandoned her request for an oral hearing.7
CONCLUSION
The Board finds that appellant abandoned her request for an oral hearing before an
OWCP hearing representative on December 9, 2013.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 7, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

C.H., Docket No. 14-620 (issued June 25, 2014).

4

